Citation Nr: 1412277	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  12-33 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as depressive disorder and adjustment disorder with depression, to include as secondary to service-connected bilateral hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Esq.


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1954 to January 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

A review of the Virtual VA paperless claims processing system includes VA treatment records dated from January 2012 to October 2012.  Other documents on Virtual VA are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not include any documents at this time.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence that the Veteran's acquired psychiatric disorder, diagnosed as depressive disorder and adjustment disorder with depression, was aggravated by and/or was the result of his service-connected bilateral hearing loss and tinnitus.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the criteria for service connection for an acquired psychiatric disorder, namely depressive disorder and adjustment disorder with depression, are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claim on appeal, because the claim is granted in full, the VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App.439, 448 (1995).

The Veteran essentially contends that his acquired psychiatric disorder, diagnosed as depressive disorder and adjustment disorder with depression, is a result of his service-connected hearing loss and tinnitus.  He contends that his problems with his hearing loss frustrate him to the point that he no longer wishes to be involved in social activity because he can never understand what is being said.

There are conflicting opinions on whether or not the Veteran's acquired psychiatric disorder, diagnosed as depressive disorder and adjustment disorder with depression, was aggravated by and/or was the result of his service-connected bilateral hearing loss and tinnitus.   In a November 2011 VA examination, the examiner diagnosed the Veteran with depressive disorder due to general medical conditions (heart condition, chronic obstructive pulmonary disease (COPD), diabetes, and peripheral neuropathy).  The examiner wrote that he considered the Veteran's history of his report of problems with hearing.  The examiner explained, however, that the Veteran was disabled years ago due to non service-connected issues such as heart disease, diabetes, peripheral neuropathy, COPD, and sleep apnea.  The examiner opined that it is more likely than not that the Veteran's depressive disorder is due to these non service-connected issues.  He found that it is less likely as not that the Veteran's depressive disorder due to general medical conditions is caused by or aggravated by his hearing loss or tinnitus.  The examiner did not provide a rationale for his opinion.  

In an October 2012 addendum opinion, the examiner also found that the Veteran's depressive disorder was not directly related to service.  He explained that there was insufficient evidence to substantiate a nexus between the Veteran's impulsive one-time suicidal gesture in service to his current diagnosis.  The examiner found that there was no objective evidence historically to support the Veteran's claim because he was not diagnosed during active duty with a depressive or mood disorder.

In a May 2012 private psychological evaluation, the Veteran expressed his frustration and anger with his hearing loss and tinnitus.  He reported that he wishes to stay home and avoid people because "when they see that I can't hear they either yell and this is frustrating for them and for me too."  He reported that he does not attend church anymore because he does not want to talk to people.  The psychologist diagnosed the Veteran with adjustment disorder with depression.  He explained that given the Veteran's statements regarding his frustrations with his hearing loss along with the perceptions made during the evaluation, it is "unquestionable" that a very definite nexus appears between the Veteran's general mood disorder and the hearing loss that he acquired during his service.  He opined that it is therefore as likely as not that the Veteran's general depression would have been the result of virtually all of the difficulties related to his hearing loss and tinnitus that he discussed during the evaluation.

Although the VA examiner in November 2011 found it less likely as not that the Veteran's depressive disorder due to general medical conditions was caused by or aggravated by his hearing loss or tinnitus; a private psychologist found, in effect, that the Veteran's current psychiatric disorder was, at least in part, caused and/or aggravated by the Veteran's service-connected hearing loss.  In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection is granted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, namely depressive disorder and adjustment disorder with depression, is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


